GIVAN, Chief Justice,
dissenting.
I respectfully dissent from the majority opinion in this case. In my opinion the majority ignores the well-established principal of law that the courts cannot fix utility rates. See, e.g., Public Service Commission of Indiana, et al. v. Indiana Bell Telephone Company (1955), 235 Ind. 1, 130 N.E.2d 467; Public Service Commission of Indiana, et al. v. Indiana Bell Telephone Company (1953), 232 Ind. 332, 112 N.E.2d 751. The above-cited cases are but a small portion of the cases stating this proposition of law.
Although I was one of two dissenting judges in Citizens Action Coalition of Indiana, Inc., et al. v. Northern Indiana Public Service Co., et al. (1985), Ind., 485 N.E.2d 610, I do not understand the majority opinion to purport to violate this proposition of law. The majority opinion in that case simply ordered the Public Service Commission of Indiana to vacate its prior order in the case. I see nothing in the majority opinion that could be interpreted as a mandate to set a particular rate or a mandate to NIPSCO to file a particular tariff sheet.
As all prior cases on the subject clearly state, the courts have no authority to dictate a particular rate, such is the exclusive prerogative of the Public Service Commission as authorized by the legislature. The *765sole office of the courts is to determine if the action taken by the Public Service Commission violates the statutory laws or the Constitution of the United States or the Constitution of Indiana. Once a determination is made that there has been such a violation, the sole act of the courts is to remand the case to the Public Service Commission with the instruction to proceed in a legal fashion.
In the case at bar the three judges constituting the majority could not agree as to what was includable in the tariff sheet so far as the Bailly project was concerned. For this and many other obvious reasons, the only orderly method of procedure was for the Public Service Commission to set aside its prior order and to set a new hearing for the purpose of fixing rates which would comply with the law set down in the majority opinion.
The effect of the Public Service Commission's position that the Supreme Court had mandated the reduction of NIPSCO's rate by a specific amount is to treat the opinion as though the Court did in fact engage in specific rate setting. Rate setting for a modern public utility is of such great complexity and decisions have so much potential for far-reaching impact, both upon the consumer and the utility, that it is incredible to me that the Commission would interpret the Court decision to permit it to go forward with rate setting without a hearing. It is even more incredible to me that a majority of this Court would sanction such procedure. When one weighs the relative ease with which a new hearing could be had, as compared with the mischief that can be done in refusing to grant such a hearing, it would seem unthinkable that anyone would wish to proceed without such a hearing in which the complex issues involved could be approached in a deliberate and intelligent manner.
I would grant NIPSCO's prayer for relief and remand this case to the Public Service Commission for a full hearing as to the setting of rates.